          Case 2:19-cv-01286-GMN-BNW Document 17 Filed 01/07/21 Page 1 of 2




 1   David Krieger, Esq.
     Nevada Bar No. 9086
 2   Shawn Miller, Esq.
     Nevada Bar No. 7825
 3
     KRIEGER LAW GROUP, LLC
 4
     2850 W. Horizon Ridge Parkway
     Suite 200
 5   Henderson, Nevada 89052
     Phone: (702) 848-3855
 6   Email: dkrieger@kriegerlawgroup.com
     Email: smiller@kriegerlawgroup.com
 7
                           IN THE UNITED STATES DISCTRICT COURT
 8                              FOR THE DISTRICT OF NEVADA
 9                                                  )   Case No. 2:19-cv-01286-GMN-BNW
     GREGORY GEIGER,                                )
10                                                  )
                          Plaintiff,                )
11
                                                    )
     v.                                                 STIPULATION AND ORDER
                                                    )
12                                                      DISMISSING ACTION WITH
                                                    )   PREJUDICE
     ARSTRAT, LLC,                                  )
13                                                  )
                          Defendant.
                                                    )
14
                                                STIPULATION
15
            Plaintiff Gregory Geiger and Defendant Arstrat, LLC hereby stipulate and agree that the
16
     above-entitled action shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41
17
     …
18
     …
19
     …
20
     …
21
     …
22
     …
23   …
24   …
25   …

26
                                                Page 1 of 2
27

28
             Case 2:19-cv-01286-GMN-BNW Document 17 Filed 01/07/21 Page 2 of 2




 1   (a)(2). Each party shall bear its own attorney's fees, prejudgment interest, and costs of suit.

 2            Dated: January 7, 2021

 3

 4
       By:      /s/ David Krieger, Esq.                  By:     /s/ Adam Knecht, Esq.
 5              David Krieger, Esq.                              Adam R. Knecht, Esq.
                KRIEGER LAW GROUP, LLC                           ALVERSON TAYLOR &
 6
                2850 W. Horizon Ridge Parkway                    SANDERS
                Suite 200                                        6605 Grand Montecito Pkwy
 7
                Henderson, Nevada 89052                          Suite 200
 8              Attorney for Plaintiff                           Las Vegas, Nevada 89149
                                                                 Attorneys for Defendant
 9

10                                                 ORDER

11
                                                     IT IS SO ORDERED.
12
                                                                  7 day of January, 2021.
                                                     Dated this ____
13

14

15                                                   ___________________________
                                                     Gloria M. Navarro, District Judge
16                                                   UNITED STATES DISTRICT COURT
17

18

19

20

21

22

23

24

25

26
                                                  Page 2 of 2
27

28
